

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED. SUCH PORTIONS ARE MARKED AS INDICATED WITH BRACKETS (“[***]”) BELOW.


EKSO BIONICS, INC.
EKSO BIONICS HOLDINGS, INC.
LOAN AND SECURITY AGREEMENT
        





--------------------------------------------------------------------------------







        


--------------------------------------------------------------------------------



This LOAN AND SECURITY AGREEMENT (the “Agreement”) is entered into as of August
17, 2020, by and among PACIFIC WESTERN BANK, a California state chartered bank
(“Bank”), and Ekso Bionics, Inc. and Ekso Bionics Holdings, Inc. (individually
and collectively referred to as “Borrower”).
RECITALS
Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower. This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.
AGREEMENT
The parties agree as follows:
1.DEFINITIONS AND CONSTRUCTION.
a.Definitions. As used in this Agreement, all capitalized terms shall have the
definitions set forth on Exhibit A. Any term used in the Code and not defined
herein shall have the meaning given to the term in the Code.
b.Accounting Terms. Any accounting term not specifically defined on Exhibit A
shall be construed in accordance with GAAP and all calculations shall be made in
accordance with GAAP (except for non-compliance with FAS 123R in monthly
reporting). The term “financial statements” shall include the accompanying notes
and schedules.


2.LOAN AND TERMS OF PAYMENT.
2.1 Credit Extensions.
(a)  Promise to Pay. Borrower promises to pay to Bank, in lawful money of the
United States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrower, together with interest on the unpaid
principal amount of such Credit Extensions at rates in accordance with the terms
hereof.
(b) Term Loan.
(i) Subject to and upon the terms and conditions of this Agreement, Bank agrees
to make one (1) term loan to Borrower in the aggregate principal amount of Two
Million Dollars ($2,000,000) (the “Term Loan”). The proceeds of the Term Loan
shall be used (A) first, to refinance all outstanding Indebtedness of Borrower
to Western Alliance Bank, and (B) second, for general corporate purposes.
(ii) Interest shall accrue from the date of the Term Loan at the rate specified
in Section 2.3(a) and shall be payable monthly beginning on the 13th day of the
month next following the Term Loan, and continuing on the same day of each month
thereafter through the Term Loan Maturity Date. On the Term Loan Maturity Date,
all
Ekso Bionics, Inc. – LSA – EXECUTION  1.

--------------------------------------------------------------------------------



amounts due in connection with the Term Loan and any other amounts due under
this Agreement shall be immediately due and payable. The Term Loan, once repaid,
may not be reborrowed. Borrower may prepay all or any portion of the Term Loan
without penalty or premium.
(iii) Borrower hereby requests that Bank make the Term Loan on the Closing Date
or as soon as practicable thereafter. To further document this request, Borrower
will notify Bank (which notice shall be irrevocable) by email to be received no
later than 3:30 p.m. Eastern time on the day on which the Term Loan is to be
made. Such notice shall be given by a Loan Advance Request Form in substantially
the form of Exhibit C. The notice shall be signed by an Authorized Officer. Bank
shall be entitled to rely on any notice given by a person whom Bank reasonably
believes to be an Authorized Officer, and Borrower shall indemnify and hold Bank
harmless for any damages, loss, costs, and expenses suffered by Bank as a result
of such reliance.
2.2  Reserved.
2.3  Interest Rates, Payments, and Calculations.
(a) Interest Rates.
(i) Term Loan. Except as set forth in Section 2.3(b), the Term Loan shall bear
interest, on the outstanding daily balance thereof, at a variable annual rate
equal to the greater of: (A) 0.50% above the Prime Rate then in effect; or (B)
4.50%.
(b)  Late Fee; Default Rate. If any payment is not made within 15 days after the
date such payment is due, Borrower shall pay Bank a late fee equal to the lesser
of (i) 5% of the amount of such unpaid amount or (ii) the maximum amount
permitted to be charged under applicable law. After the occurrence and during
the continuance of an Event of Default, all Obligations shall bear interest,
upon notice of such increase given by Bank, at a rate equal to five (5)
percentage points above the interest rate applicable immediately prior to the
occurrence of the Event of Default (such rate, the “Default Rate”); provided,
that, from and after the occurrence of any Event of Default described in Section
8.5, such increase shall be automatic and without the requirement of any notice
from Bank. In all such events, and notwithstanding the date on which application
of the Default Rate is communicated to Borrower, the Default Rate may be accrued
(at the election of Bank) from the initial date of any Event of Default until
all existing Events of Default are waived in writing in accordance with the
terms of this Agreement. 
(c)  Payments. Borrower authorizes Bank, at Bank’s option, to charge all
interest, all Bank Expenses, all Periodic Payments, and any other amounts due
and owing in accordance with the terms of this Agreement against any of
Borrower’s deposit accounts. Any interest not paid when due shall be compounded
by becoming a part of the Obligations, and such interest shall thereafter accrue
interest at the rate then applicable hereunder.
(d)  Computation. In the event the Prime Rate is changed from time to time
hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of
Ekso Bionics, Inc. – LSA – EXECUTION  2.

--------------------------------------------------------------------------------



the day the Prime Rate is changed, by an amount equal to such change in the
Prime Rate. All interest chargeable under the Loan Documents shall be computed
on the basis of a 360 day year for the actual number of days elapsed.
2.4  Crediting Payments. Prior to the occurrence of an Event of Default, Bank
shall credit a wire transfer of funds, check or other item of payment to such
deposit account or Obligation as Borrower specifies. After the occurrence and
during the continuance of an Event of Default, Bank shall have the right, in its
sole discretion, to immediately apply any wire transfer of funds, check, or
other item of payment Bank may receive to conditionally reduce Obligations, but
such applications of funds shall not be considered a payment on account unless
such payment is of immediately available federal funds or unless and until such
check or other item of payment is honored when presented for payment.
Notwithstanding anything to the contrary contained herein, any wire transfer or
payment received by Bank after 3:30 p.m. Eastern time shall be deemed to have
been received by Bank as of the opening of business on the immediately following
Business Day. Whenever any payment to Bank under the Loan Documents would
otherwise be due (except by reason of acceleration) on a date that is not a
Business Day, such payment shall instead be due on the next Business Day, and
additional fees or interest, as the case may be, shall accrue and be payable for
the period of such extension.
2.5 Fees. Borrower shall pay to Bank the following:
(a)  Facility Fee. On or before the Closing Date, a fee equal to $4,000, which
shall be nonrefundable; and
(b) Bank Expenses. On the Closing Date, all Bank Expenses incurred through the
Closing Date; and, after the Closing Date, all Bank Expenses, as and when they
become due.
2.6 Term. This Agreement shall become effective on the Closing Date and, subject
to Section 12.7, shall continue in full force and effect for so long as any
Obligations (other than inchoate indemnity obligations) remain outstanding or
Bank has any obligation to make Credit Extensions under this Agreement.
Notwithstanding the foregoing, Bank shall have the right to terminate its
obligation to make Credit Extensions under this Agreement immediately and
without notice upon the occurrence and during the continuance of an Event of
Default.
3.CONDITIONS OF LOANS.
3.1 Conditions Precedent to Closing. The agreement of Bank to enter into this
Agreement on the Closing Date is subject to the condition precedent that Bank
shall have received, in form and substance satisfactory to Bank, each of the
following items and completed each of the following requirements:
(a) this Agreement;
(b)  an officer’s certificate of each Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Agreement;
Ekso Bionics, Inc. – LSA – EXECUTION  3.

--------------------------------------------------------------------------------



(c) evidence that Borrower has opened and funded at least Two Million Dollars
into the Cash Security Account;
(d) payment of the fees and Bank Expenses then due specified in Section 2.5,
which may be debited from any of Borrower’s accounts with Bank;
(e)  a financing statement (Form UCC-1);
(f) Borrower shall have opened and funded not less than $50,000 in deposit
accounts held with Bank (excluding the Cash Security Account);
(g) a Loan Advance Request Form, delivered in the form and manner required by
Section 2.1(b)(iii) of this Agreement, requesting that Bank make the Term Loan
on or about the Closing Date;
(h) a payoff letter, duly executed by Western Alliance Bank;
(i) current SOS Reports indicating that, except for Permitted Liens, there are
no other security interests or Liens of record in the Collateral;
(j) current financial statements, including audited statements for Borrower’s
most recently ended fiscal year, together with an unqualified opinion;
Borrower-prepared consolidated and consolidating balance sheets, income
statements, and statements of cash flows for each of the preceding twelve
months; and such other updated financial information as Bank may reasonably
request;
(k) a current Compliance Certificate in accordance with Section 6.2;
(l) evidence that the insurance policies required by Section 6.5 hereof are in
full force and effect, together with appropriate evidence showing additional
insured clauses or endorsements in favor of Bank;
(m) a borrower information certificate from each Borrower; and
(n)  such other documents or certificates, and completion of such other matters,
as Bank may reasonably request.
3.2 Conditions Precedent to all Credit Extensions. The obligation of Bank to
make each Credit Extension, including the initial Credit Extension, is
contingent upon Borrower’s compliance with Section 3.1 above, and is further
subject to the following conditions:
(a) timely receipt by Bank of the Loan Advance/Paydown Request Form as provided
in Section 2.1;
(b) Borrower shall be in compliance with Section 6.6 hereof;
Ekso Bionics, Inc. – LSA – EXECUTION  4.

--------------------------------------------------------------------------------



(c) in Bank’s sole but reasonable discretion, there has not been a Material
Adverse Effect; and
(d) the representations and warranties contained in Section 5 shall be true and
correct in all material respects on and as of the date of such Loan
Advance/Paydown Request Form and on the effective date of each Credit Extension
as though made at and as of each such date, and no Event of Default shall have
occurred and be continuing, or would exist after giving effect to such Credit
Extension (provided, however, that those representations and warranties
expressly referring to another date shall be true and correct in all material
respects as of such date, and provided further that any representation or
warranty that contains a materiality qualification therein shall be true and
correct in all respects). The making of each Credit Extension shall be deemed to
be a representation and warranty by Borrower on the date of such Credit
Extension as to the accuracy of the facts referred to in this Section 3.2.
4.CREATION OF SECURITY INTEREST.
4.1 Grant of Security Interest. Borrower grants and pledges to Bank a continuing
security interest in the Collateral to secure prompt repayment of any and all
Obligations and to secure prompt performance by Borrower of each of its
covenants and duties under the Loan Documents. Except for Permitted Liens or as
disclosed in the Schedule, such security interest constitutes a valid, first
priority security interest in the presently existing Collateral, and will
constitute a valid, first priority security interest in later-acquired
Collateral. Borrower also hereby agrees not to sell, transfer, assign, mortgage,
pledge, lease, grant a security interest in, or encumber any of its Intellectual
Property (other than with respect to Permitted Liens). Notwithstanding any
termination of this Agreement or of any filings undertaken related to Bank’s
rights under the Code, Bank’s Lien on the Collateral shall remain in effect for
so long as any Obligations are outstanding.
4.2 Perfection of Security Interest. Borrower authorizes Bank to file at any
time financing statements, continuation statements, and amendments thereto that
(i) either specifically describe the Collateral or describe the Collateral as
all assets of Borrower of the kind pledged hereunder, and (ii) contain any other
information required by the Code for the sufficiency of filing office acceptance
of any financing statement, continuation statement, or amendment, including
whether Borrower is an organization, the type of organization and any
organizational identification number issued to Borrower, if applicable. Borrower
shall have possession of the Collateral, except where expressly otherwise
provided in this Agreement or where Bank chooses to perfect its security
interest by possession in addition to the filing of a financing statement. Where
Collateral with a value in excess of $250,000 is in possession of a third party
bailee, Borrower shall take such steps as Bank reasonably requests for Bank to
(i) obtain an acknowledgment, in form and substance satisfactory to Bank, of the
bailee that the bailee holds such Collateral for the benefit of Bank, and (ii)
obtain “control” of any Collateral consisting of investment property, deposit
accounts, letter-of-credit rights or electronic chattel paper (as such items and
the term “control” are defined in Revised Article 9 of the Code) by causing the
securities intermediary or depositary institution or issuing bank to execute a
control agreement in form and substance satisfactory to Bank. Borrower will not
create any chattel paper without placing a legend on the chattel paper
acceptable to Bank indicating that Bank has a security interest in the chattel
paper. Borrower from time to time may deposit with Bank specific cash collateral
to secure specific
Ekso Bionics, Inc. – LSA – EXECUTION  5.

--------------------------------------------------------------------------------



Obligations; Borrower authorizes Bank to hold such specific balances in pledge
and to decline to honor any drafts thereon or any request by Borrower or any
other Person to pay or otherwise transfer any part of such balances for so long
as the specific Obligations are outstanding. Borrower shall take such other
actions as Bank requests to perfect its security interests granted under this
Agreement.
4.3 Cash Security Account.
(a) Borrower grants and pledges to Bank a continuing security interest in the
Cash Security Account to secure prompt repayment of any and all Obligations and
to secure prompt performance by Borrower of each of its covenants and duties
under the Loan Documents. Borrower shall enter into such agreements as Bank
requests in order to perfect or ensure the priority of Bank’s security interest
in the Cash Security Account. Borrower also hereby agrees not to sell, transfer,
assign, mortgage, pledge, lease, grant a security interest in, or encumber the
Cash Security Account. Notwithstanding any termination of this Agreement or of
any filings undertaken related to Bank’s rights under the Code, Bank’s Lien on
the Cash Security Account will remain in effect for so long as any Obligations
are outstanding.
(b) Borrower authorizes Bank immediately, and as may be necessary from time to
time, to transfer, from Borrower’s other accounts at Bank to the Cash Security
Account, the balances required to be held in the Cash Security Account pursuant
to Section 6.7 of this Agreement. Borrower authorizes Bank to hold in pledge the
balances required to be held in the Cash Security Account pursuant to Section
6.7 of this Agreement, and to decline to honor any drafts thereon or any request
by Borrower or any other Person to pay or otherwise transfer any part of such
balances, for so long as any Obligations are outstanding.
(c) Prior to the maturity, if any, of the Cash Security Account held by Bank
pursuant hereto, Borrower and Bank shall agree upon a security or other
instrument similar in form, quality, and substance to the original Cash Security
Account in which the proceeds of the Cash Security Account can be reinvested on
maturity. Upon maturity, if any, of the Cash Security Account in accordance with
its terms, or in the event that the Cash Security Account otherwise becomes
payable during the term of this Agreement, such maturing Cash Security Account
may be presented for payment, exchange, or otherwise marketed by Bank on behalf
of Borrower and the proceeds therefrom used to purchase the security or
instrument agreed to by Borrower and Bank in accordance with the immediately
preceding sentence. If no agreement has been made, such proceeds shall be placed
into an interest-bearing account at Bank until such time as an agreement as to
the security replacing the original Cash Security Account can be reached. Bank
may retain any such successor collateral and the proceeds therefrom as cash
security in accordance with the terms of this Agreement.
5.REPRESENTATIONS AND WARRANTIES.
Borrower represents and warrants as follows:
5.1 Due Organization and Qualification. Borrower and each Subsidiary is duly
existing under the laws of the state in which it is organized and qualified and
licensed to do business in any state in which the conduct of its business or its
ownership of property requires that it be so qualified, except where the failure
to do so would not reasonably be expected to cause a Material Adverse Effect.
Ekso Bionics, Inc. – LSA – EXECUTION  6.

--------------------------------------------------------------------------------



5.2 Due Authorization; No Conflict. The execution, delivery, and performance of
the Loan Documents are within Borrower’s powers, have been duly authorized, and
are not in conflict with nor constitute a breach of any provision contained in
Borrower’s Certificate of Incorporation or Bylaws, nor will they constitute an
event of default under any material agreement by which Borrower is bound.
Borrower is not in default under any agreement by which it is bound, except to
the extent such default would not reasonably be expected to cause a Material
Adverse Effect.
5.3 Collateral. Borrower has rights in or the power to transfer the Collateral,
and its title to the Collateral is free and clear of Liens, adverse claims, and
restrictions on transfer or pledge except for Permitted Liens. Other than
movable items of personal property, such as computers, all Collateral is located
solely in the United States. All Inventory is in all material respects of good
and merchantable quality, free from all material defects, except for Inventory
for which adequate reserves have been made. Except as set forth in the Schedule
or as permitted by Section 6.6, none of Borrower’s Cash is maintained or
invested with a Person other than Bank or Bank’s affiliates.
5.4 Intellectual Property Collateral. Borrower is the sole owner of the
intellectual property created or purchased by Borrower, except for licenses
granted by Borrower to its customers in the ordinary course of business. The
intellectual property owned or licensed by Borrower constitutes all intellectual
property necessary for the conduct of Borrower’s business as now conducted and
as presently proposed to be conducted. To the best of Borrower’s knowledge, each
of the Copyrights, Trademarks, and Patents created or purchased by Borrower is
valid and enforceable, and no part of the intellectual property created or
purchased by Borrower has been judged invalid or unenforceable, in whole or in
part, and no claim has been made to Borrower that any part of the intellectual
property created or purchased by Borrower violates the rights of any third party
except to the extent such claim would not reasonably be expected to cause a
Material Adverse Effect.
5.5 Name; Location of Chief Executive Office. Except as disclosed in the
Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof, and its exact legal name is as set forth
in the first paragraph of this Agreement. The chief executive office of Borrower
is located at the address indicated in Article 10 hereof.
5.6 Litigation. Except as set forth in the Schedule, there are no actions or
proceedings pending by or against Borrower or any Subsidiary before any court or
administrative agency in which a likely adverse decision would reasonably be
expected to have a Material Adverse Effect.
5.7 No Material Adverse Change in Financial Statements. All consolidated and
consolidating financial statements related to Borrower and any Subsidiary that
are delivered by Borrower to Bank fairly present in all material respects
Borrower’s consolidated and consolidating financial condition as of the date
thereof and Borrower’s consolidated and consolidating results of operations for
the period then ended. There has not been a material adverse change in the
consolidated or in the consolidating financial condition of Borrower since the
date of the most recent of such financial statements submitted to Bank.
5.8 Solvency, Payment of Debts. Borrower is able to pay its debts (including
trade debts) as they mature; the fair saleable value of Borrower’s assets
(including goodwill minus
Ekso Bionics, Inc. – LSA – EXECUTION  7.

--------------------------------------------------------------------------------



disposition costs) exceeds the fair value of its liabilities; and Borrower is
not left with unreasonably small capital after the transactions contemplated by
this Agreement.
5.9 Compliance with Laws and Regulations. To the best of Borrower’s knowledge,
Borrower and each Subsidiary have met the minimum funding requirements of ERISA
with respect to any employee benefit plans subject to ERISA. No event has
occurred resulting from Borrower’s failure to comply with ERISA that is
reasonably likely to result in Borrower’s incurring any liability that could
have a Material Adverse Effect. Borrower is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940. Borrower is not engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulations T and
U of the Board of Governors of the Federal Reserve System). Borrower has not
violated any statutes, laws, ordinances or rules applicable to it, the violation
of which would reasonably be expected to have a Material Adverse Effect.
Borrower and each Subsidiary have filed or caused to be filed all tax returns
required to be filed, and have paid, or have made adequate provision for the
payment of, all taxes reflected therein except those being contested in good
faith with adequate reserves under GAAP or where the failure to file such
returns or pay such taxes would not reasonably be expected to have a Material
Adverse Effect. For purposes hereof, the “Borrower’s best knowledge” shall mean
the actual knowledge of each Responsible Officer, with no duty of inquiry, which
duty has been disclaimed.
5.10 Subsidiaries. Borrower does not own any stock, partnership interest or
other equity securities of any Person, except for Permitted Investments.
5.11 Government Consents. Borrower and each Subsidiary have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all governmental authorities that are necessary
for the continued operation of Borrower’s business as currently conducted,
except where the failure to do so would not reasonably be expected to cause a
Material Adverse Effect.
5.12 Inbound Licenses. Except as disclosed on the Schedule, Borrower is not a
party to, nor is bound by, any material license or other agreement important for
the conduct of Borrower’s business that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property important for the conduct of
Borrower’s business, other than this Agreement or the other Loan Documents.
5.13 Full Disclosure. No representation, warranty or other statement made by
Borrower in any certificate or written statement furnished to Bank taken
together with all such certificates and written statements furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading in light of the circumstances in which they were made,
it being recognized by Bank that the projections and forecasts provided by
Borrower in good faith and based upon reasonable assumptions are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections and forecasts may differ from the projected or forecasted
results.
6.AFFIRMATIVE COVENANTS.
Ekso Bionics, Inc. – LSA – EXECUTION  8.

--------------------------------------------------------------------------------



Borrower covenants that, until payment in full of all outstanding Obligations,
and for so long as Bank may have any commitment to make a Credit Extension
hereunder, Borrower shall do all of the following:
6.1 Good Standing and Government Compliance. Borrower shall maintain its and
each of its Subsidiaries’ corporate existence and good standing in their
respective states of formation, shall maintain qualification and good standing
in each other jurisdiction in which the failure to so qualify would reasonably
be expected to have a Material Adverse Effect, and shall furnish to Bank the
organizational identification number issued to Borrower by the authorities of
the state in which Borrower is organized, if applicable. Borrower shall meet,
and shall cause each Subsidiary to meet, the minimum funding requirements of
ERISA with respect to any employee benefit plans subject to ERISA. Borrower
shall comply, and shall cause each Subsidiary to comply, with all statutes,
laws, ordinances and government rules and regulations to which it is subject,
and shall maintain, and shall cause each of its Subsidiaries to maintain, in
force all licenses, approvals and agreements, the loss of which or failure to
comply with which would reasonably be expected to have a Material Adverse
Effect.
6.2 Financial Statements, Reports, Certificates, Collateral Audits.
(a) Borrower shall deliver to Bank: (i) within 5 Business Days after filing with
the Securities and Exchange Commission, but in any event no later than 45 days
after the last day of each fiscal quarter, a company-prepared balance sheet,
income statement, and statement of cash flows covering Borrower’s operations
during such quarter; provided that Borrower’s delivery of such quarterly
financial statements with its reports on Form 10-Q as required by clause (iv)
below will satisfy this clause (i); (ii) within 5 Business Days after filing
with the Securities and Exchange Commission, but in any event no later than 90
days after the last day of each fiscal year, annual financial statements of
Borrower prepared in accordance with GAAP, consistently applied, together with
an unqualified opinion on such financial statements from an independent
certified public accounting firm reasonably acceptable to Bank; provided that
Borrower’s delivery of such annual financial statements and opinion with its
reports on Form 10-K as required by clause (iv) below will satisfy this clause
(ii); (iii) an annual budget approved by Borrower’s Board of Directors as soon
as available but not later than February 28 of each year during the term of this
Agreement; (iv) if applicable, copies of all statements, reports and notices
sent or made available generally by Borrower to its security holders or to any
holders of Subordinated Debt and all reports on Forms 10-K and 10-Q filed with
the Securities and Exchange Commission; provided that documents required to be
delivered pursuant to this clause (iv) may be delivered electronically, and, if
so delivered, will be deemed to have been delivered on the date on which
Borrower posts such documents to its website or provides a link thereto on its
website; (v) promptly upon receipt of notice thereof, a report of any legal
actions pending or threatened against Borrower or any Subsidiary that could
reasonably be expected to result in damages or costs to Borrower or any
Subsidiary of $250,000 or more; (vi) promptly upon receipt, each management
letter prepared by Borrower’s independent certified public accounting firm
regarding Borrower’s management control systems; (vii) promptly following
provision to Borrower’s Board of Directors, and in no event less frequently than
quarterly within 30 days after the last day of each calendar quarter, product
and commercial updates; (viii) such budgets, sales projections, operating plans,
or other financial information as Bank may reasonably request from time to time;
and (ix) promptly following any request
Ekso Bionics, Inc. – LSA – EXECUTION  9.

--------------------------------------------------------------------------------



by Bank from time to time, an update on the status of the PPP Loan and of the
uses of the proceeds thereof.
(b) Within 30 days after the last day of each month, Borrower shall deliver to
Bank with the monthly financial statements a Compliance Certificate certified as
of the last day of the applicable month and signed by a Responsible Officer in
substantially the form of Exhibit D hereto.
(c) As soon as possible and in any event within 3 calendar days after becoming
aware of the occurrence or existence of an Event of Default hereunder, Borrower
shall deliver to Bank a written statement of a Responsible Officer setting forth
details of the Event of Default, and the action which Borrower has taken or
proposes to take with respect thereto.
(d) Bank (through any of its officers, employees, or agents) shall have the
right, upon reasonable prior notice, from time to time during Borrower’s usual
business hours but no more than once a year (unless an Event of Default has
occurred and is continuing), to inspect Borrower’s Books and to make copies
thereof and to check, test, inspect, audit and appraise the Collateral at
Borrower’s expense in order to verify Borrower’s financial condition or the
amount, condition of, or any other matter relating to, the Collateral.
Borrower may deliver to Bank on an electronic basis any certificates, reports or
information required pursuant to this Section 6.2, and Bank shall be entitled to
rely on the information contained in the electronic files, provided that Bank in
good faith believes that the files were delivered by a Responsible Officer.
Borrower shall include a submission date on any certificates and reports to be
delivered electronically.
6.3 Inventory and Equipment; Returns. Borrower shall keep all Inventory and
Equipment in good and merchantable condition (ordinary wear and tear excepted),
free from all material defects except for Inventory and Equipment (i) sold in
the ordinary course of business, and (ii) for which adequate reserves have been
made, in all cases in the United States. Returns and allowances, if any, as
between Borrower and its account debtors shall be on the same basis and in
accordance with the usual customary practices of Borrower, as they exist on the
Closing Date. Borrower shall promptly notify Bank of all returns and recoveries
and of all disputes and claims involving inventory having a book value of more
than $100,000.
6.4 Taxes. Borrower shall make, and cause each Subsidiary to make, due and
timely payment or deposit of all material federal, state, and local taxes,
assessments, or contributions required of it by law, including, but not limited
to, those laws concerning income taxes, F.I.C.A., F.U.T.A. and state disability,
and will execute and deliver to Bank, on demand, proof satisfactory to Bank
indicating that Borrower or a Subsidiary has made such payments or deposits and
any appropriate certificates attesting to the payment or deposit thereof;
provided that Borrower or a Subsidiary need not make any payment if the amount
or validity of such payment is contested in good faith by appropriate
proceedings and is reserved against (to the extent required by GAAP) by Borrower
or such Subsidiary.
6.5 Insurance. Borrower, at its expense, shall (i) keep the Collateral insured
against loss or damage, and (ii) maintain liability and other insurance, in each
case as ordinarily insured against by other owners in businesses similar to
Borrower’s. All such policies of insurance shall be in
Ekso Bionics, Inc. – LSA – EXECUTION  10.

--------------------------------------------------------------------------------



such form, with such companies, and in such amounts as reasonably satisfactory
to Bank. All liability insurance policies shall show, or have endorsements
showing, Bank as an additional insured. Any such insurance policies shall
specify that the insurer must give at least 20 days’ notice to Bank before
canceling its policy for any reason. Within 30 days of the Closing Date,
Borrower shall cause to be furnished to Bank a copy of its policies including
any endorsements covering Bank or showing Bank as an additional insured. Upon
Bank’s request, Borrower shall deliver to Bank evidence of coverage under a
standard Acord Certificate Form and evidence of premiums paid. Proceeds payable
under any casualty policy will, at Borrower’s option, be payable to Borrower to
replace the property subject to the claim, provided that any such replacement
property shall be deemed Collateral in which Bank has been granted a first
priority security interest, provided that if an Event of Default has occurred
and is continuing, all proceeds payable under any such policy shall, at Bank’s
option, be payable to Bank to be applied on account of the Obligations.
6.6 Primary Depository. Subject to the provisions of Section 3.1(d) and 3.2(b),
within 45 days after the Closing Date, Borrower shall maintain, and shall cause
all of its Subsidiaries to maintain, all depository, operating, and investment
accounts with Bank. Notwithstanding the foregoing, Borrower’s Subsidiaries
domiciled outside the United States may maintain up to an aggregate of $500,000
(or its USD equivalent) in accounts outside Bank.
6.7 Cash Security Account. For so long as any portion of the Term Loan remains
outstanding, Borrower shall at all times maintain the Cash Security Account,
with a balance of cash in the Cash Security Account at all times equal to at
least the aggregate principal amount of the Term Loan then outstanding.
6.8  Reserved.
6.9 Reserved.
6.10   Creation/Acquisition of Subsidiaries. In the event Borrower or any
Subsidiary of Borrower creates or acquires any Subsidiary, Borrower or such
Subsidiary shall promptly notify Bank of such creation or acquisition.
6.11 Further Assurances. At any time and from time to time Borrower shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Agreement.
7.NEGATIVE COVENANTS.
Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until the outstanding Obligations are paid in full or for so long
as Bank may have any commitment to make any Credit Extensions, Borrower will not
do any of the following without Bank’s prior written consent, which shall not be
unreasonably withheld:
7.1 Dispositions. Convey, sell, lease, license, transfer, or otherwise dispose
of (collectively, to “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business
Ekso Bionics, Inc. – LSA – EXECUTION  11.

--------------------------------------------------------------------------------



or property, or move cash balances on deposit with Bank to accounts opened at
another financial institution, other than Permitted Transfers.
7.2 Change in Name, Location, Executive Office, or Executive Management; Change
in Business; Change in Fiscal Year; Change in Control. Change its name or the
state of Borrower’s formation or relocate its chief executive office without 30
days’ prior written notification to Bank; replace or suffer the departure of its
chief executive officer or chief financial officer without delivering written
notification to Bank within 10 days; fail to appoint an interim replacement or
fill a vacancy in the position of chief executive officer or chief financial
officer for more than 30 consecutive days; take action to liquidate, wind up, or
otherwise cease to conduct business in the ordinary course; engage in any
business, or permit any of its Subsidiaries to engage in any business, other
than or reasonably related or incidental to the businesses currently engaged in
by Borrower; change its fiscal year end; convert to another form of incorporated
or unincorporated business or entity; have a Change in Control; Divide.
7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of a Subsidiary into another
Subsidiary or into Borrower), or acquire, or permit any of its Subsidiaries to
acquire, all or substantially all of the capital stock or property of another
Person, or a division, line of business, or business unit of another Person, in
each case except where (a) each of the following conditions is applicable: (i)
the consideration paid in connection with such transactions (including
assumption of liabilities) does not in the aggregate exceed $250,000 during any
fiscal year, (ii) no Event of Default has occurred, is continuing or would exist
after giving effect to such transactions, (iii) such transactions do not result
in a Change in Control, and (iv) Borrower is the surviving entity; or (b) the
Obligations are repaid in full and this Agreement is terminated concurrently
with the closing of any merger or consolidation of Borrower in which Borrower is
not the surviving entity. Borrower shall not, without Bank’s prior written
consent (which consent shall not be unreasonably withheld), enter into any
binding contractual arrangement with any investment banker, business broker, or
similar Person to attempt to facilitate a merger or acquisition of Borrower or
Borrower’s assets (any such agreement, an “Investment Banker Agreement”); unless
(i) no Event of Default exists when such Investment Banker Agreement is entered
into by Borrower, (ii) such Investment Banker Agreement does not give the
counterparty the right, in connection with a sale of Borrower’s stock or assets
pursuant to or resulting from an assignment for the benefit of creditors, an
asset turnover to Borrower’s creditors (including, without limitation, Bank),
foreclosure, bankruptcy or similar liquidation, to claim any fee, payment or
damages from any parties, other than from Borrower or Borrower’s investors, and
(iii) Borrower notifies Bank in advance of entering into such an Investment
Banker Agreement and provides a copy of the Investment Banker Agreement to Bank.
7.4 Indebtedness. Create, incur, assume, guarantee or be or remain liable with
respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness, or prepay any Indebtedness or take any actions which
impose on Borrower an obligation to prepay any Indebtedness, except Indebtedness
to Bank.
7.5 Encumbrances. Create, incur, assume or allow any Lien with respect to its
property, or assign or otherwise convey any right to receive income, including
the sale of any Accounts,
Ekso Bionics, Inc. – LSA – EXECUTION  12.

--------------------------------------------------------------------------------



or permit any of its Subsidiaries so to do, except for Permitted Liens, or
covenant to any other Person (other than (i) the licensors of in-licensed
property with respect to such property or (ii) the lessors of specific equipment
or lenders financing specific equipment with respect to such leased or financed
equipment) that Borrower in the future will refrain from creating, incurring,
assuming or allowing any Lien with respect to any of Borrower’s property.
7.6 Distributions. Pay any dividends or make any other distribution or payment
on account of or in redemption, retirement or purchase of any capital stock,
except that Borrower may (i) repurchase the stock of former employees or
directors pursuant to stock repurchase agreements in an aggregate amount not to
exceed $150,000 in any fiscal year, as long as an Event of Default does not
exist prior to such repurchase or would not exist after giving effect to such
repurchase, and (ii) repurchase the stock of former employees or directors
pursuant to stock repurchase agreements by the cancellation of indebtedness owed
by such former employees or directors to Borrower regardless of whether an Event
of Default exists.
7.7 Investments. Directly or indirectly acquire or own an Investment in, or make
any Investment in or to, any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments, or maintain or invest any of its investment
property with a Person other than Bank or permit any Subsidiary to do so unless
such Person has entered into a control agreement with Bank, in form and
substance satisfactory to Bank, or suffer or permit any Subsidiary to be a party
to, or be bound by, an agreement that restricts such Subsidiary from paying
dividends or otherwise distributing property to Borrower.
7.8 Reserved.
7.9 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower except for (i)
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person, and (ii)
the sale of Borrower’s equity securities in bona fide transactions with
Borrower’s existing investors that do not result in a Change in Control.
7.10 Subordinated Debt. Make any payment in respect of any Subordinated Debt, or
permit any of its Subsidiaries to make any such payment, except in compliance
with the terms of such Subordinated Debt, or amend any provision affecting
Bank’s rights contained in any documentation relating to the Subordinated Debt
without Bank’s prior written consent, which consent shall not be unreasonably
withheld.
7.11 Reserved.
7.12 No Investment Company; Margin Regulation. Become or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.
Ekso Bionics, Inc. – LSA – EXECUTION  13.

--------------------------------------------------------------------------------



8.EVENTS OF DEFAULT.
Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:
8.1 Payment Default. If Borrower fails to pay any of the Obligations when due;
8.2 Covenant Default.
(a) If Borrower fails to perform any obligation under Sections 6.2 (financial
reporting), 6.4 (taxes), 6.5 (insurance), 6.6 (primary depository), or 6.7 (cash
security account), or violates any of the covenants contained in Article 7 of
this Agreement; or
(b) If Borrower fails or neglects to perform or observe any other material term,
provision, condition, or covenant contained in this Agreement, in any of the
Loan Documents, or in any other present or future agreement between Borrower and
Bank and as to any default under such other term, provision, condition or
covenant that can be cured, has failed to cure such default within 15 days after
Borrower receives notice thereof or any officer of Borrower becomes aware
thereof; provided, however, that if the default cannot by its nature be cured
within the 15 day period or cannot after diligent attempts by Borrower be cured
within such 15 day period, and such default is likely to be cured within a
reasonable time, then Borrower shall have an additional reasonable period (which
shall not in any case exceed 45 days) to attempt to cure such default, and
within such reasonable time period the failure to have cured such default shall
not be deemed an Event of Default but no Credit Extensions will be made;
8.3 Material Adverse Change. If there occurs any circumstance or any
circumstances which would reasonably be expected to have a Material Adverse
Effect;
8.4 Attachment. If any material portion of Borrower’s assets is attached,
seized, subjected to a writ or distress warrant, or is levied upon, or comes
into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within 10 business days, or if Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any material portion of Borrower’s assets by the United
States Government, or any department, agency, or instrumentality thereof, or by
any state, county, municipal, or governmental agency, and the same is not paid
within ten business days after Borrower receives notice thereof, provided that
none of the foregoing shall constitute an Event of Default where such action or
event is stayed or an adequate bond has been posted pending a good faith contest
by Borrower (provided that no Credit Extensions will be made during such cure
period);
8.5 Insolvency. If Borrower becomes insolvent, or if an Insolvency Proceeding is
commenced by Borrower, or if an Insolvency Proceeding is commenced against
Borrower and is not dismissed or stayed within 45 days (provided that no Credit
Extensions will be made prior to the dismissal of such Insolvency Proceeding);
Ekso Bionics, Inc. – LSA – EXECUTION  14.

--------------------------------------------------------------------------------



8.6 Other Agreements. If (a) there is a default or other failure to perform in
any agreement to which Borrower is a party with a third party or parties (i)
resulting in a right by such third party or parties, whether or not exercised,
to accelerate the maturity of any Indebtedness in an amount in excess of
$200,000, (ii) in connection with any lease of real property, or (iii) that
would reasonably be expected to have a Material Adverse Effect, or (b) any
default or event of default (however designated) shall occur with respect to any
Subordinated Debt that is not cured within any applicable cure period;
8.7 Judgments. If a final, uninsured judgment or judgments for the payment of
money in an amount, individually or in the aggregate, of at least $200,000 shall
be rendered against Borrower and shall remain unsatisfied and unstayed for a
period of 10 days (provided that no Credit Extensions will be made prior to the
satisfaction or stay of the judgment); or
8.8 Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document.
9.BANK’S RIGHTS AND REMEDIES.
9.1 Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, at its election, without notice of its election and
without demand, do any one or more of the following, all of which are authorized
by Borrower:
1.Declare all Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable (provided that
upon the occurrence of an Event of Default described in Section 8.5
(insolvency), all Obligations shall become immediately due and payable without
any action by Bank);
2.Demand that Borrower (i) deposit cash with Bank in an amount equal to the
amount of any Letters of Credit remaining undrawn, as collateral security for
the repayment of any future drawings under such Letters of Credit, and (ii) pay
in advance all Letter of Credit fees scheduled to be paid or payable over the
remaining term of the Letters of Credit, and Borrower shall promptly deposit and
pay such amounts;
3.Cease advancing money or extending credit to or for the benefit of Borrower
under this Agreement or under any other agreement between Borrower and Bank;
4.Settle or adjust disputes and claims directly with account debtors for
amounts, upon terms and in whatever order that Bank reasonably considers
advisable;
5.Debit the Cash Security Account and set off and apply to the Obligations any
and all amounts resulting from such debit;
6.Make such payments and do such acts as Bank considers necessary or reasonable
to protect its security interest in the Collateral. Borrower agrees to assemble
the Collateral if Bank so requires, and to make the Collateral available to Bank
as Bank may
Ekso Bionics, Inc. – LSA – EXECUTION  15.

--------------------------------------------------------------------------------



designate. Borrower authorizes Bank to enter the premises where the Collateral
is located, to take and maintain possession of the Collateral, or any part of
it, and to pay, purchase, contest, or compromise any encumbrance, charge, or
lien which in Bank’s determination appears to be prior or superior to its
security interest and to pay all expenses incurred in connection therewith. With
respect to any of Borrower’s owned premises, Borrower hereby grants Bank a
license to enter into possession of such premises and to occupy the same,
without charge, in order to exercise any of Bank’s rights or remedies provided
herein, at law, in equity, or otherwise;
7.Place a “hold” on any account maintained with Bank, decline to honor
presentments (including but not limited to checks, wires, and ACH drafts)
against any account at Bank, and/or deliver a notice of exclusive control, any
entitlement order, or other directions or instructions pursuant to any control
agreement or similar agreements providing control of any Collateral;
8.Set off and apply to the Obligations any and all (i) balances and deposits of
Borrower held by Bank, and (ii) indebtedness at any time owing to or for the
credit or the account of Borrower held by Bank;
9.Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Collateral.
Bank is hereby granted a license or other right, solely pursuant to the
provisions of this Section 9.1, to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;
10.Sell the Collateral at either a public or private sale, or both, by way of
one or more contracts or transactions, for cash or on terms, in such manner and
at such places (including Borrower’s premises) as Bank determines is
commercially reasonable, and apply any proceeds to the Obligations in whatever
manner or order Bank deems appropriate. Bank may sell the Collateral without
giving any warranties as to the Collateral. Bank may specifically disclaim any
warranties of title or the like. This procedure will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral. If Bank
sells any of the Collateral upon credit, Borrower will be credited only with
payments actually made by the purchaser, received by Bank, and applied to the
indebtedness of the purchaser. If the purchaser fails to pay for the Collateral,
Bank may resell the Collateral and Borrower shall be credited with the proceeds
of the sale;
11.Bank may credit bid and purchase at any public sale;
12.Apply for the appointment of a receiver, trustee, liquidator or conservator
of the Collateral, without notice and without regard to the adequacy of the
security for the Obligations and without regard to the solvency of Borrower, any
guarantor or any other Person liable for any of the Obligations; and
Ekso Bionics, Inc. – LSA – EXECUTION  16.

--------------------------------------------------------------------------------



13.Any deficiency that exists after disposition of the Collateral as provided
above will be paid immediately by Borrower.
Bank may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral, and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.
9.2 Power of Attorney. Effective only upon the occurrence and during the
continuance of an Event of Default, Borrower hereby irrevocably appoints Bank
(and any of Bank’s designated officers, or employees) as Borrower’s true and
lawful attorney to: (a) send requests for verification of Accounts or notify
account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (c) sign Borrower’s name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrower’s policies of insurance; (f) settle
and adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Bank determines to be reasonable; and
(g) file, in its sole discretion, one or more financing or continuation
statements and amendments thereto, relative to any of the Collateral; provided
Bank may exercise such power of attorney to sign the name of Borrower on any of
the documents described in clause (g) above, regardless of whether an Event of
Default has occurred. The appointment of Bank as Borrower’s attorney in fact,
and each and every one of Bank’s rights and powers, being coupled with an
interest, is irrevocable until all of the Obligations have been fully repaid and
performed and Bank’s obligation to provide advances hereunder is terminated.
9.3 Accounts Collection. At any time after the occurrence and during the
continuation of an Event of Default, Bank may notify any Person owing funds to
Borrower of Bank’s security interest in such funds and verify the amount of such
Account. Borrower shall collect all amounts owing to Borrower for Bank, receive
in trust all payments as Bank’s trustee, and immediately deliver such payments
to Bank in their original form as received from the account debtor, with proper
endorsements for deposit.
9.4 Bank Expenses. If Borrower fails to pay any amounts or furnish any required
proof of payment due to third persons or entities, as required under the terms
of this Agreement, then Bank may do any or all of the following after reasonable
notice to Borrower: (a) make payment of the same or any part thereof; and/or (b)
obtain and maintain insurance policies of the type discussed in Section 6.5 of
this Agreement, and take any action with respect to such policies as Bank deems
prudent. Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral. Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.
9.5 Bank’s Liability for Collateral. Bank has no obligation to clean up or
otherwise prepare the Collateral for sale. All risk of loss, damage or
destruction of the Collateral shall be borne by Borrower.
Ekso Bionics, Inc. – LSA – EXECUTION  17.

--------------------------------------------------------------------------------



9.6 No Obligation to Pursue Others. Bank has no obligation to attempt to satisfy
the Obligations by collecting them from any other person liable for them and
Bank may release, modify or waive any collateral provided by any other Person to
secure any of the Obligations, all without affecting Bank’s rights against
Borrower. Borrower waives any right it may have to require Bank to pursue any
other Person for any of the Obligations.
9.7 Remedies Cumulative. Bank’s rights and remedies under this Agreement, the
Loan Documents, and all other agreements shall be cumulative. Bank shall have
all other rights and remedies not inconsistent herewith as provided under the
Code, by law, or in equity. No exercise by Bank of one right or remedy shall be
deemed an election, and no waiver by Bank of any Event of Default on Borrower’s
part shall be deemed a continuing waiver. No delay by Bank shall constitute a
waiver, election, or acquiescence by it. No waiver by Bank shall be effective
unless made in a written document signed on behalf of Bank and then shall be
effective only in the specific instance and for the specific purpose for which
it was given. Borrower expressly agrees that this Section 9.7 may not be waived
or modified by Bank by course of performance, conduct, estoppel or otherwise.
9.8 Demand; Protest. Except as otherwise provided in this Agreement, Borrower
waives demand, protest, notice of protest, notice of default or dishonor, notice
of payment and nonpayment and any other notices relating to the Obligations.
10.NOTICES.
Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
reporting required pursuant to Section 6.2 of this Agreement, which shall be
sent as directed in the monthly reporting forms provided by Bank) shall be
personally delivered or sent by a recognized overnight delivery service,
certified mail, postage prepaid, return receipt requested, or by electronic mail
to Borrower or to Bank, as the case may be, at its addresses set forth below:
If to Borrower: Ekso Bionics Holdings, Inc., on behalf of each Borrower
            1414 Harbour Way South, Suite 1201
            Richmond, CA 94965
Attn: John Glenn, CFO
            E-Mail: jglenn@eksobionics.com
        with a copy to:   Valence Law Group
2855 Mitchell Drive, Suite 260
Walnut Creek, California 94598
Attention: Krista Kim, Esq.
E-mail: krista@valencelaw.com


If to Bank:   Pacific Western Bank
406 Blackwell Street, Suite 240
            Durham, North Carolina 27701
            Attn: Loan Operations Manager
Ekso Bionics, Inc. – LSA – EXECUTION  18.

--------------------------------------------------------------------------------



            E-Mail: loannotices@pacwest.com
with a copy to:   Pacific Western Bank
501 2nd Street, Suite 212
San Francisco, CA 94107
Attn: Ben Colombo


The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.
11.CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of North Carolina, without regard to principles of
conflicts of law. Jurisdiction shall lie in the State of North Carolina. All
disputes, controversies, claims, actions and similar proceedings arising with
respect to Borrower’s account or any related agreement or transaction shall be
brought in the General Court of Justice of North Carolina sitting in Durham
County, North Carolina or the United States District Court for the Middle
District of North Carolina, except as provided below with respect to arbitration
of such matters. BANK AND BORROWER EACH ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY
JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH OF THEM, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT, WITH COUNSEL OF THEIR
CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT ANY OF THEM
MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY RELATED INSTRUMENT OR LOAN DOCUMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN), OR ACTION OF ANY OF THEM. THESE PROVISIONS SHALL NOT
BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY BANK OR
BORROWER, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY EACH OF THEM. If the jury
waiver set forth in this Section 11 is not enforceable, then any dispute,
controversy, claim, action or similar proceeding arising out of or relating to
this Agreement, the Loan Documents or any of the transactions contemplated
therein shall be settled by final and binding arbitration held in Durham County,
North Carolina in accordance with the then current Commercial Arbitration Rules
of the American Arbitration Association by one arbitrator appointed in
accordance with those rules. The arbitrator shall apply North Carolina law to
the resolution of any dispute, without reference to rules of conflicts of law or
rules of statutory arbitration. Judgment upon any award resulting from
arbitration may be entered into and enforced by any state or federal court
having jurisdiction thereof. Notwithstanding the foregoing, the parties may
apply to any court of competent jurisdiction for preliminary or interim
equitable relief, or to compel arbitration in accordance with this Section. The
costs and expenses of the arbitration, including without limitation, the
arbitrator’s fees and expert witness fees, and reasonable attorneys’ fees,
incurred by the parties to the arbitration may be awarded to the prevailing
party, in the discretion of the arbitrator, or may be apportioned between the
parties in any manner deemed appropriate by the arbitrator. Unless and until the
arbitrator decides that one
Ekso Bionics, Inc. – LSA – EXECUTION  19.

--------------------------------------------------------------------------------



party is to pay for all (or a share) of such costs and expenses, both parties
shall share equally in the payment of the arbitrator’s fees as and when billed
by the arbitrator.
12.GENERAL PROVISIONS.
12.1 Successors and Assigns. This Agreement shall bind and inure to the benefit
of the respective successors and permitted assigns of each of the parties and
shall bind all persons who become bound as a debtor to this Agreement; provided,
however, that neither this Agreement nor any rights hereunder may be assigned by
Borrower without Bank’s prior written consent, which consent may be granted or
withheld in Bank’s sole discretion. Bank shall have the right without the
consent of or notice to Borrower to sell, assign, transfer, negotiate, or grant
participation in all or any part of, or any interest in, Bank’s obligations,
rights and benefits hereunder.
12.2 Indemnification. Borrower shall defend, indemnify and hold harmless Bank
and its officers, directors, employees, affiliates, advisors and agents against:
(a) all obligations, demands, claims, and liabilities claimed or asserted by any
other party in connection with the transactions contemplated by this Agreement;
and (b) all losses or Bank Expenses in any way suffered, incurred, or paid by
Bank, its officers, employees and agents as a result of or in any way arising
out of, following, or consequential to transactions between Bank and Borrower
whether under this Agreement, or otherwise (including without limitation
reasonable attorneys’ fees and expenses), except for losses caused by Bank’s
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable order.
12.3 Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.
12.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
12.5 Amendments in Writing, Integration. All amendments to or terminations of
this Agreement or the other Loan Documents must be in writing. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties hereto with respect to the subject matter of this Agreement
and the other Loan Documents, if any, are merged into this Agreement and the
Loan Documents.
12.6 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. Executed copies of
the signature pages of this Agreement sent by facsimile or transmitted
electronically in Portable Document Format (“PDF”), or any similar format, shall
be treated as originals, fully binding and with full legal force and effect, and
the parties waive any rights they may have to object to such treatment.
12.7 Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
remain outstanding or Bank
Ekso Bionics, Inc. – LSA – EXECUTION  20.

--------------------------------------------------------------------------------



has any obligation to make any Credit Extension to Borrower. The obligations of
Borrower to indemnify Bank with respect to the expenses, damages, losses, costs
and liabilities described in Section 12.2 shall survive until all applicable
statute of limitations periods with respect to actions that may be brought
against Bank have run.
12.8 Confidentiality and Publicity.
(a) Borrower shall not, and shall not permit any of its Affiliates to: (i)
publish or disclose any materials containing Bank’s name, including in any press
release or otherwise in connection with any advertising or marketing, without
first obtaining Bank’s prior written consent, which consent shall not be
unreasonably withheld or (ii) use Bank’s name (or the name of any of its
Affiliates) in connection with its operations or business; provided nothing
shall prevent Borrower from making any disclosures required by applicable law or
to enforce the terms of this Agreement.
(b)  In handling any confidential information, Bank shall exercise commercially
reasonable efforts to maintain in confidence, in accordance with its customary
procedures for handling confidential information, all written non-public
information furnished to Bank on a confidential basis clearly identified at the
time of delivery as such (“Confidential Information”) other than any such
Confidential Information that becomes generally available to the public or
becomes available to Bank from a source other than Borrower and that is not
known to Bank to be subject to confidentiality obligations; provided, that Bank
and its Affiliates shall have the right to disclose Confidential Information to:
(i) such Person’s Affiliates; (ii) such Person or such Person’s Affiliates’
lenders, funding sources, or financing sources; (iii) such Person’s or such
Person’s Affiliates’ directors, officers, trustees, partners, members, managers,
employees, agents, advisors, representatives, attorneys, equity owners,
professional consultants, portfolio management services and rating agencies;
(iv) any successor or assign of Bank; (v) any Person to whom Bank offers to
sell, assign or transfer any Credit Extension or any part thereof or any
interest or participation therein; (vi) any Person that provides statistical
analysis and/or information services to Bank or its Affiliates; and (vii) any
Person (A) to the extent required by it by law, (B) as may be required in
connection with the examination, audit, or similar investigation of Bank, (C) in
response to any subpoena or other legal process or informal investigative
demand, (D) in connection with any litigation, or (E) in connection with the
actual or potential exercise or enforcement of any right or remedy under any
Loan Document. The obligations of Bank and its Affiliates under this Section
12.8 shall supersede and replace any other confidentiality obligations agreed to
by Bank or its Affiliates.
13.CO-BORROWER PROVISIONS.
13.1 Primary Obligation. This Agreement is a primary and original obligation of
each Borrower and shall remain in effect notwithstanding future changes in
conditions, including any change of law or any invalidity or irregularity in the
creation or acquisition of any Obligations or in the execution or delivery of
any agreement between Bank and any Borrower. Each Borrower shall be liable for
existing and future Obligations as fully as if all Credit Extensions were
advanced to such Borrower. Bank may rely on any certificate or representation
made by any Borrower as made on behalf of, and
Ekso Bionics, Inc. – LSA – EXECUTION  21.

--------------------------------------------------------------------------------



binding on, such Borrower and each other Borrower, including without limitation
Loan Advance / Paydown Request Forms and Compliance Certificates.
13.2 Enforcement of Rights. Each Borrower is jointly and severally liable for
the Obligations, and Bank may proceed against any Borrower to enforce the
Obligations without waiving its right to proceed against any other Borrower.
13.3 Borrowers as Agents. Each Borrower appoints each other Borrower as its
agent with all necessary power and authority to give and receive notices,
certificates or demands for and on behalf of each Borrower, to act as disbursing
agent for receipt of any Credit Extensions on behalf of each Borrower and to
apply to Bank on behalf of each Borrower for Credit Extensions, any waivers and
any consents. This authorization cannot be revoked, and Bank need not inquire as
to each Borrower’s authority to act for or on behalf of a Borrower.
13.4 Subrogation and Similar Rights. Notwithstanding any other provision of this
Agreement or any other Loan Document, each Borrower irrevocably waives all
rights that it may have at law or in equity (including, without limitation, any
law subrogating such Borrower to the rights of Bank under the Loan Documents) to
seek contribution, indemnification, or any other form of reimbursement from any
other Borrower, or any other Person now or hereafter primarily or secondarily
liable for any of the Obligations, for any payment made by such Borrower with
respect to the Obligations in connection with the Loan Documents or otherwise
and all rights that it might have to benefit from, or to participate in, any
security for the Obligations as a result of any payment made by the Borrower
with respect to the Obligations in connection with the Loan Documents or
otherwise. Any agreement providing for indemnification, reimbursement or any
other arrangement prohibited under this Section 13.4 shall be null and void. If
any payment is made to a Borrower in contravention of this Section 13.4, such
Borrower shall hold such payment in trust for Bank and such payment shall be
promptly delivered to Bank for application to the Obligations, whether matured
or unmatured.
13.5 Waivers of Notice. Except as otherwise provided in this Agreement, each
Borrower waives notice of acceptance hereof; notice of the existence, creation
or acquisition of any of the Obligations; notice of an Event of Default; notice
of the amount of the Obligations outstanding at any time; notice of intent to
accelerate; notice of acceleration; notice of any adverse change in the
financial condition of any other Borrower or of any other fact that might
increase the Borrower’s risk; presentment for payment; demand; protest and
notice thereof as to any instrument; default; and all other notices and demands
to which the Borrower would otherwise be entitled. Each Borrower waives any
defense arising from any defense of any other Borrower, or by reason of the
cessation from any cause whatsoever of the liability of any other Borrower.
Bank’s failure at any time to require strict performance by any Borrower of any
provision of the Loan Documents shall not waive, alter or diminish any right of
Bank thereafter to demand strict compliance and performance therewith. Nothing
contained herein shall prevent Bank from foreclosing on the Lien of any deed of
trust, mortgage or other security instrument, or exercising any rights available
thereunder, and the exercise of any such rights shall not constitute a legal or
equitable discharge of any Borrower. Each Borrower also waives any defense
arising from any act or omission of Bank that changes the scope of such
Borrower’s risks hereunder.
13.6 Subrogation Defenses. Each Borrower hereby waives any defense based on
impairment or destruction of its subrogation or other rights against any other
Borrower and waives all
Ekso Bionics, Inc. – LSA – EXECUTION  22.

--------------------------------------------------------------------------------



benefits which might otherwise be available to it under any statutory or common
law suretyship defenses or marshalling rights, now or hereafter in effect.
13.7 Right to Settle, Release.
1.The liability of each Borrower hereunder shall not be diminished by (i) any
agreement, understanding or representation that any of the Obligations is or was
to be guaranteed by another Person or secured by other property, or (ii) any
release or unenforceability, whether partial or total, of rights, if any, which
Bank may now or hereafter have against any other Person, including another
Borrower, or property with respect to any of the Obligations.
2.Without affecting the liability of any Borrower hereunder, Bank may (i)
compromise, settle, renew, extend the time for payment, change the manner or
terms of payment, discharge the performance of, decline to enforce, or release
all or any of the Obligations with respect to a Borrower, (ii) grant other
indulgences to a Borrower in respect of the Obligations, (iii) modify in any
manner any documents relating to the Obligations with respect to a Borrower,
(iv) release, surrender or exchange any deposits or other property securing the
Obligations, whether pledged by a Borrower or any other Person, or (v)
compromise, settle, renew, or extend the time for payment, discharge the
performance of, decline to enforce, or release all or any obligations of any
guarantor, endorser or other Person who is now or may hereafter be liable with
respect to any of the Obligations.
13.8 Subordination. All indebtedness of a Borrower now or hereafter arising held
by another Borrower is subordinated to the Obligations, and the Borrower holding
the indebtedness shall take all actions reasonably requested by Bank to effect,
to enforce and to give notice of such subordination.


*************************


























Ekso Bionics, Inc. – LSA – EXECUTION  23.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
Ekso Bionics, Inc. – LSA – EXECUTION  24.

--------------------------------------------------------------------------------



         EKSO BIONICS, INC.
         
         By: /s/ John F. Glenn 
         
         Name: John F. Glenn 
         
         Title: CFO 
         
         
         EKSO BIONICS HOLDINGS, INC.
         
         By: /s/ John F. Glenn 
         
         Name: John F. Glenn 
         
         Title: CFO 
         


         


         PACIFIC WESTERN BANK
         
         By: /s/ Benjamin Colombo 
         
         Name: Benjamin Colombo 


         Title: Managing Director 


Ekso Bionics, Inc. – LSA – EXECUTION  25.


--------------------------------------------------------------------------------



EXHIBIT A
DEFINITIONS
“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles and all other forms of obligations owing to Borrower
arising out of the sale or lease of goods (including, without limitation, the
licensing of software and other technology) or the rendering of services by
Borrower and any and all credit insurance, guaranties, and other security
therefor, as well as all merchandise returned to or reclaimed by Borrower and
Borrower’s Books relating to any of the foregoing.
“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and general partners.
“Authorized Officer” means someone designated as such in the corporate
resolution provided by Borrower to Bank in which this Agreement and the
transactions contemplated hereunder are authorized by Borrower’s board of
directors. If Borrower provides subsequent corporate resolutions to Bank after
the Closing Date, the individual(s) designated as “Authorized Officer(s)” in the
most recently provided resolution shall be the only “Authorized Officers” for
purposes of this Agreement.
“Bank Expenses” means all reasonable costs or expenses (including reasonable
attorneys’ fees and expenses, whether generated by in-house or by outside
counsel) incurred in connection with the preparation, negotiation,
administration, and enforcement of the Loan Documents; reasonable Collateral
audit fees; and Bank’s reasonable attorneys’ fees and expenses (whether
generated in-house or by outside counsel) incurred in amending, enforcing or
defending the Loan Documents (including fees and expenses of appeal), incurred
before, during and after an Insolvency Proceeding, whether or not suit is
brought.
“Borrower’s Books” means all of Borrower’s books and records including: ledgers;
records concerning Borrower’s assets or liabilities, the Collateral, business
operations or financial condition; and all computer programs, or tape files, and
the equipment, containing such information.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of North Carolina are authorized or required to close.
“Cash” means unrestricted cash and cash equivalents.
“Cash Security Account” means Demand Deposit Account number xxxxxxx505, together
with all proceeds and substitutions thereof, all interest paid thereon, and all
other cash and non-cash proceeds of the foregoing.
Ekso Bionics, Inc. – LSA – EXECUTION  1.

--------------------------------------------------------------------------------



“Change in Control” means a transaction (other than a bona fide equity financing
or series of financings on terms and from investors reasonably acceptable to
Bank) in which any “person” or “group” (within the meaning of Section 13(d) and
14(d)(2) of the Securities Exchange Act of 1934) becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly
or indirectly, of a sufficient number of shares of all classes of stock then
outstanding of Borrower ordinarily entitled to vote in the election of
directors, empowering such “person” or “group” to elect a majority of the Board
of Directors of Borrower, who did not have such power before such transaction.
“Closing Date” means the date of this Agreement.
“Code” means the North Carolina Uniform Commercial Code as amended or
supplemented from time to time.
“Collateral” means the property described on Exhibit B attached hereto and all
Negotiable Collateral to the extent not described on Exhibit B, except to the
extent any such property (i) is non-assignable by its terms without the consent
of the licensor thereof or another party (but only to the extent such
prohibition on transfer is enforceable under applicable law, including, without
limitation, §25-9-406 and §25-9-408 of the Code), (ii) is property for which the
granting of a security interest therein is contrary to applicable law, provided
that upon the cessation of any such restriction or prohibition, such property
shall automatically become part of the Collateral, (iii) constitutes the capital
stock of a controlled foreign corporation (as defined in the IRC), in excess of
65% of the voting power of all classes of capital stock of such controlled
foreign corporations entitled to vote, if the grant of a security interest in
such capital stock pursuant to this Agreement would result in material adverse
“deemed dividend” tax consequences to Borrower due to the application of IRC
§956, or (iv) is property (including any attachments, accessions or
replacements) that is subject to a Lien that is permitted pursuant to clause (c)
of the definition of Permitted Liens, if the grant of a security interest with
respect to such property pursuant to this Agreement would be prohibited by the
agreement creating such Permitted Lien or would otherwise constitute a default
thereunder, provided, that such property will be deemed “Collateral” hereunder
upon the termination and release of such Permitted Lien.


“Compliance Certificate” means a compliance certificate, in substantially the
form of Exhibit D attached hereto, executed by a Responsible Officer of
Borrower.
“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent
Ekso Bionics, Inc. – LSA – EXECUTION  2.

--------------------------------------------------------------------------------



Obligation” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determined amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by such Person in good faith; provided, however, that such
amount shall not in any event exceed the maximum amount of the obligations under
the guarantee or other support arrangement.
“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.
“Credit Extension” means the Term Loan, or any other extension of credit, by
Bank to or for the benefit of Borrower hereunder.
“Divide” means, with respect to any Person that is an entity, the dividing of
such Person into two or more separate Persons, with the dividing Person either
continuing or terminating its existence as part of such division, including as
contemplated under Section 18-217 of the Delaware Limited Liability Company Act
for limited liability companies formed under Delaware law, or any analogous
action taken pursuant to any other statute with respect to any corporation,
limited liability company, partnership, or other entity.
“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.
“Event of Default” has the meaning assigned in Article 8.
“GAAP” means generally accepted accounting principles, consistently applied, as
in effect from time to time in the United States.
“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations, including but not limited to any sublimit contained herein.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
Ekso Bionics, Inc. – LSA – EXECUTION  3.

--------------------------------------------------------------------------------



“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following, whether now existing, or hereafter acquired or created, in
any medium, of any kind or nature whatsoever:
(a)Copyrights, Trademarks, and Patents;
(b)Any and all trade secrets, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, acquired or held;
(c)Any and all design rights which may be available to Borrower now or hereafter
existing, created, acquired or held;
(d)Any and all claims for damages by way of past, present and future
infringement of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above; and
(e)All amendments, renewals, and extensions of any Copyrights, Trademarks, and
Patents.
“Inventory” means all present and future inventory in which Borrower has any
interest.
“Investment” means any beneficial ownership of (including stock, partnership or
limited liability company interest or other securities) any Person, or any loan,
advance or capital contribution to any Person.
“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.
“Letter of Credit” means a commercial or standby letter of credit or similar
undertaking issued by Bank (or any of its correspondent banks) at Borrower’s
request.
“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.
“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, and any other document, instrument or agreement entered into in
connection with this Agreement, all as amended or extended from time to time.
“Material Adverse Effect” means a material adverse effect on (i) the operations,
business or financial condition of Borrower and its Subsidiaries taken as a
whole, (ii) the ability of Borrower to repay the Obligations or otherwise
perform its obligations under the Loan Documents, or (iii) Borrower’s interest
in, or the value, perfection or priority of Bank’s security interest in the
Collateral.
“Negotiable Collateral” means all of Borrower’s present and future letters of
credit of which it is a beneficiary, drafts, instruments (including promissory
notes), securities, documents of title, and chattel paper, and Borrower’s Books
relating to any of the foregoing.
Ekso Bionics, Inc. – LSA – EXECUTION  4.

--------------------------------------------------------------------------------



“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrower to others that Bank may have obtained by assignment or otherwise.
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.
“Permitted Indebtedness” means:
1.Indebtedness of Borrower in favor of Bank arising under this Agreement or any
other Loan Document;
2.Indebtedness existing on the Closing Date and disclosed in the Schedule;
3.Indebtedness not to exceed $150,000 in the aggregate at any time secured by a
lien described in clause (c) of the defined term “Permitted Liens,” provided
such Indebtedness does not exceed at the time it is incurred the lesser of the
cost or fair market value of the property financed with such Indebtedness;
4.Subordinated Debt;
5.Indebtedness to trade creditors incurred in the ordinary course of business;
and
6.Extensions, refinancings and renewals of any items of Permitted Indebtedness,
provided that the principal amount is not increased or the terms modified to
impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.
“Permitted Investment” means:
1.Investments existing on the Closing Date disclosed in the Schedule;
2.(i) Marketable direct obligations issued or unconditionally guaranteed by the
United States of America or any agency or any State thereof maturing within one
year from the date of acquisition thereof, (ii) commercial paper maturing no
more than one year from the date of creation thereof and currently having rating
of at least A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s
Investors Service, (iii) Bank’s certificates of deposit maturing no more than
one year from the date of investment therein, (iv) Bank’s money market accounts,
(v) Investments in regular deposit or checking accounts held with Bank or as
otherwise permitted by,
Ekso Bionics, Inc. – LSA – EXECUTION  5.

--------------------------------------------------------------------------------



and subject to the terms and conditions of, Section 6.6 of this Agreement, and
(vi) Investments consistent with any investment policy adopted by Borrower’s
board of directors;
3.Investments accepted in connection with Permitted Transfers;
4.Investments of Subsidiaries in or to other Subsidiaries or Borrower and
Investments by Borrower in Subsidiaries not to exceed $150,000 in the aggregate
in any fiscal year;
5.Investments not to exceed $150,000 outstanding in the aggregate at any time
consisting of (i) travel advances and employee relocation loans and other
employee loans and advances in the ordinary course of business, and (ii) loans
to employees, officers or directors relating to the purchase of equity
securities of Borrower or its Subsidiaries pursuant to employee stock purchase
plan agreements approved by Borrower’s Board of Directors;
6.Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business;
7.Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business, provided that this subparagraph (g) shall not apply
to Investments of Borrower in any Subsidiary;
8.Joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash Investments by Borrower do not exceed $150,000 in the aggregate in any
fiscal year; and
9.Investments permitted under Section 7.3.
“Permitted Liens” means the following:
1.Any Liens existing on the Closing Date and disclosed in the Schedule
(excluding Liens to be satisfied with the proceeds of the Credit Extensions) or
arising under this Agreement, the other Loan Documents, or any other agreement
in favor of Bank;
2.Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings and for which Borrower maintains adequate reserves;
3.Liens not to exceed $150,000 in the aggregate at any time (i) upon or in any
Equipment (other than Equipment financed by a Credit Extension) acquired or held
by Borrower or any of its Subsidiaries to secure the purchase price of such
Equipment or indebtedness incurred solely for the purpose of financing the
acquisition or lease of such Equipment, or (ii) existing on such Equipment at
the time of its acquisition, in each case provided that the Lien is confined
solely to the property so acquired and improvements thereon, and the proceeds of
such Equipment;
Ekso Bionics, Inc. – LSA – EXECUTION  6.

--------------------------------------------------------------------------------



4.Liens incurred in connection with the extension, renewal or refinancing of the
indebtedness secured by Liens of the type described in clauses (a) through (c)
above, provided that any extension, renewal or replacement Lien shall be limited
to the property encumbered by the existing Lien and the principal amount of the
indebtedness being extended, renewed or refinanced does not increase;
5.Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Sections 8.4 (attachment) or 8.7
(judgments); and
(f) Liens securing Subordinated Debt, provided that such Liens do not encumber
assets beyond those assets comprising the Collateral.


“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by Borrower or any Subsidiary of:
1.Inventory in the ordinary course of business;
2.licenses and similar arrangements for the use of the property of Borrower or
its Subsidiaries in the ordinary course of business;
3.worn-out, surplus or obsolete Equipment not financed with the proceeds of
Credit Extensions;
4.grants of security interests and other Liens that constitute Permitted Liens;
5.other assets of Borrower or its Subsidiaries that do not in the aggregate
exceed $150,000 during any fiscal year; and
6.Permitted Investments.
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.
“Prime Rate” means the variable rate of interest, per annum, most recently
announced by Bank, as its “prime rate,” whether or not such announced rate is
the lowest rate available from Bank.
“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer, Vice President of Finance and
the Controller of Borrower, as well as any other officer or employee identified
as an Authorized Officer in the corporate resolution delivered by Borrower to
Bank in connection with this Agreement.
“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.
“SOS Reports” means the official reports from the Secretaries of State of the
state where Borrower’s chief executive office is located, the state of
Borrower’s formation and other
Ekso Bionics, Inc. – LSA – EXECUTION  7.

--------------------------------------------------------------------------------



applicable federal, state or local government offices identifying all current
security interests filed in the Collateral and Liens of record as of the date of
such report.
“Subordinated Debt” means any debt incurred by Borrower that is subordinated in
writing to the debt owing by Borrower to Bank on terms reasonably acceptable to
Bank (and identified as being such by Borrower and Bank).
“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (i) any general partnership interest or (ii) more than
50% of the stock, limited liability company interest or joint venture of which
by the terms thereof ordinary voting power to elect the Board of Directors,
managers or trustees of the entity, at the time as of which any determination is
being made, is owned by Borrower, either directly or through an Affiliate.
“Term Loan Maturity Date” means August 13, 2023.
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.




Ekso Bionics, Inc. – LSA – EXECUTION  8.


--------------------------------------------------------------------------------



EXHIBIT B
DEBTOR:   EKSO BIONICS, INC.
SECURED PARTY:  PACIFIC WESTERN BANK
COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT
All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:
1.all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), financial assets, general intangibles (including patents,
trademarks, copyrights, goodwill, payment intangibles, domain names and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
2.any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment.
All terms above have the meanings given to them in the North Carolina Uniform
Commercial Code, as amended or supplemented from time to time, including revised
Article 9 of the Uniform Commercial Code-Secured Transactions.
Notwithstanding the foregoing, the Collateral shall not include any of the
intellectual property, in any medium, of any kind or nature whatsoever, now or
hereafter owned or acquired or received by Borrower, or in which Borrower now
holds or hereafter acquires or receives any right or interest (collectively, the
“Intellectual Property”); provided, however, that the Collateral shall include
all accounts and general intangibles that consist of rights to payment and
proceeds from the sale, licensing or disposition of all or any part, or rights
in, the foregoing (the “Rights to Payment”).
Notwithstanding the foregoing, if a judicial authority (including a U.S.
Bankruptcy Court) holds that a security interest in the underlying Intellectual
Property is necessary to have a security interest in the Rights to Payment, then
the Collateral shall automatically, and effective as of August 13, 2020, include
the Intellectual Property to the extent and only to the extent necessary to
permit perfection of Bank’s security interest in the Rights to Payment, and
further provided, however, that Bank’s enforcement rights with respect to any
security interest in the Intellectual Property shall be absolutely limited to
the Rights to Payment only, and Bank shall have no recourse whatsoever with
respect to the underlying Intellectual Property.


Ekso Bionics, Inc. – LSA – EXECUTION  1.

--------------------------------------------------------------------------------



EXHIBIT B
DEBTOR:   EKSO BIONICS HOLDINGS, INC.
SECURED PARTY:  PACIFIC WESTERN BANK
COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT
All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:
1.all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), financial assets, general intangibles (including patents,
trademarks, copyrights, goodwill, payment intangibles, domain names and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
2.any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment.
All terms above have the meanings given to them in the North Carolina Uniform
Commercial Code, as amended or supplemented from time to time, including revised
Article 9 of the Uniform Commercial Code-Secured Transactions.
Notwithstanding the foregoing, the Collateral shall not include any of the
intellectual property, in any medium, of any kind or nature whatsoever, now or
hereafter owned or acquired or received by Borrower, or in which Borrower now
holds or hereafter acquires or receives any right or interest (collectively, the
“Intellectual Property”); provided, however, that the Collateral shall include
all accounts and general intangibles that consist of rights to payment and
proceeds from the sale, licensing or disposition of all or any part, or rights
in, the foregoing (the “Rights to Payment”).
Notwithstanding the foregoing, if a judicial authority (including a U.S.
Bankruptcy Court) holds that a security interest in the underlying Intellectual
Property is necessary to have a security interest in the Rights to Payment, then
the Collateral shall automatically, and effective as of August 13, 2020, include
the Intellectual Property to the extent and only to the extent necessary to
permit perfection of Bank’s security interest in the Rights to Payment, and
further provided, however, that Bank’s enforcement rights with respect to any
security interest in the Intellectual Property shall be absolutely limited to
the Rights to Payment only, and Bank shall have no recourse whatsoever with
respect to the underlying Intellectual Property.




Ekso Bionics, Inc. – LSA – EXECUTION  2.

--------------------------------------------------------------------------------



Exhibit C
[***]
















































































































Ekso Bionics, Inc. – LSA – EXECUTION  3.

--------------------------------------------------------------------------------



Exhibit D
[***]




















































































































Ekso Bionics, Inc. – LSA – EXECUTION  4.

--------------------------------------------------------------------------------







Schedule of Exceptions
[***]
Ekso Bionics, Inc. – LSA – EXECUTION  5.


--------------------------------------------------------------------------------





Ekso Bionics, Inc. – LSA – EXECUTION  1.

--------------------------------------------------------------------------------





Ekso Bionics, Inc. – LSA – EXECUTION  2.


--------------------------------------------------------------------------------










--------------------------------------------------------------------------------












